Citation Nr: 1714822	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-24 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for insomnia.

2. Entitlement to service connection for migraines, to include as secondary to posttraumatic stress disorder (PTSD).

3. Entitlement to a separate rating for depression and PTSD.

4. Entitlement to an effective date prior to October 23, 2009 for PTSD.

5. Entitlement to an effective date prior to October 23, 2009 for left knee sprain.

6. Entitlement to an effective date prior to October 23, 2009 for left thumb arthritis.

7. Entitlement to service connection for a heart condition.

8. Entitlement to service connection for tremors.

9. Entitlement to service connection for fatigue.

10. Entitlement to service connection for stomach problems.

11. Entitlement to service connection for traumatic brain injury.

12. Entitlement to service connection for bladder tumors.

13. Entitlement to service connection for allergies.

14. Entitlement to service connection for compromised immune system.

15. Entitlement to service connection for dry eyes.

16. Entitlement to service connection for right ring fingernail growth abnormality.

17. Entitlement to service connection for sun lesions.

18. Entitlement to service connection for lymphangitis.

19. Whether new and material evidence has been presented to reopen a claim for neck disability.

20. Whether new and material evidence has been presented to reopen a claim for back disability.

21. Whether new and material evidence has been presented to reopen a claim for shin splints.

22. Whether new and material evidence has been presented to reopen a claim for foot pain.

23. Whether new and material evidence has been presented to reopen a claim for hypertension.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1981 to May 1981, from May 1984 to May 1985, from June 1985 to September 1985, from January 1991 to May 1991, and from November 2003 to November 2004.  The Veteran also served in the Army Reserves and the National Guard.  The Veteran's service included time in Afghanistan and the Veteran was awarded a Bronze Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board previously remanded this matter in January 2015 for further development.  The matter has returned to the Board for adjudication.  

After the previous Board decision, the Veteran wrote to VA taking issue with the limited number of claims addressed on appeal.  A review of the claims file discloses that the June 2010 rating decision denied several claims.  The Veteran submitted a notice of disagreement in August 2010 and another in September 2010.  Collectively, these notices of disagreement disagreed with most of the decisions of the RO and sought appellate review.  However, the RO issued a statement of the case for only four of the issues.  The Veteran perfected an appeal for those four issues, but, because a statement of the case had not been issued for the remaining issues, he could not file a substantive appeal to trigger review by the Board for them.  Therefore, the Board directs that the RO issue a statement of the case, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2016) and Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal, if the Veteran so desires.

The issues of (1) entitlement to an effective date prior to October 23, 2009 for PTSD, left knee sprain, and left thumb arthritis; (2) entitlement to service connection for a heart condition, tremors, fatigue, stomach problems, traumatic brain injury, bladder tumors, allergies, compromised immune system, dry eyes, right ring fingernail growth abnormality, sun lesions, and lymphangitis; and (3) whether new and material evidence has been presented to reopen a claim for neck disability, back disability, shin splints, foot pain, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. The evidence does not show that the Veteran has a current diagnosis of insomnia apart from the symptoms of his PTSD and depression.

2. The Veteran's migraines have been reasonably shown to be caused or aggravated by his service-connected PTSD.

3. Although separate in many aspects, some of the symptoms of the Veteran's PTSD and depression overlap.


CONCLUSIONS OF LAW

1. The criteria for service connection for insomnia have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.156 (2016).

2. The criteria for service connection for migraines secondary to PTSD have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.156 (2016).

3. The Veteran's PTSD and depression do not warrant separate ratings.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 4.14 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000) ("Specifically, we reject the view that all evidence must be discussed.").  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) ("Our case law requires only that the Board address its reasons for rejecting evidence that is favorable to the veteran.").  Equal weight is not accorded to each piece of evidence contained in the records and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.

The duty to notify has been met.  See February 2010 VA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board . . . to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), & (d).

As pertinent to the claim at issue, the Veteran's relevant service and post-service medical records have been obtained and associated with the evidence.  Although some service records were not associated with the claims files, these records were determined to be unobtainable and the Veteran was notified of the same.  Further delay will not result in additional evidence.  The Veteran and his representative have not indicated that there is any outstanding evidence to submit.

The Veteran underwent VA psychiatric examinations in November 2011 and October 2015 and underwent a VA examination for his headaches in October 2015.  Collectively, the examinations involved review of the claims file, examination of the Veteran, consideration of the Veteran's lay statements and history, and conclusions supported by rationales.  The examinations are deemed adequate for adjudication purposes with respect to the matters being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In January 2015, the Board remanded this matter to obtain additional service records, identify periods of active duty, and obtain new VA examinations.  As discussed above, the RO determined the service records were unobtainable.  The RO obtained the Veteran's service records for identifying periods of active duty and, as described above, obtained additional VA examinations.  The Board is satisfied that the RO has substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the Board finds that the VA fulfilled its duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the record does not need to be held open any longer, and no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand and his procedural rights have not been abridged.  In addition, the Veteran has not argued that any procedural defects have occurred.  See Scott, 789 F.3d at 1381.  The Board will therefore proceed with the adjudication of this appeal.

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

A. Insomnia

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Begmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  

Service treatment records from 2004 reported that the Veteran had difficulty sleeping and he was diagnosed with insomnia.  Later in a 2004 post-deployment self-report the Veteran denied feeling tired after sleeping at any time during his 2004 deployment.

Medical records from May 2005 reflected that the Veteran was prescribed sleeping pills and identified as positive for insomnia.  

In an April 2005 psychological assessment, the Veteran reported difficulty sleeping and nightmares since returning from Afghanistan.  The psychologist attributed these symptoms to a combination of PTSD and depression.  

A March 2009 medical examination also diagnosed the Veteran with PTSD and depression, and attributed the Veteran's sleep impairment to these diagnoses.

In an August 2009 medical evaluation, the Veteran reported that he had difficulty going to sleep and staying asleep every night ever since returning from Afghanistan.  The Veteran reported that sleep medications helped to a limited extent.  The doctor attributed his symptoms to PTSD.

In a November 2011 VA examination, the Veteran reported a history of having difficulty going to sleep and staying asleep since his time in Afghanistan.  The VA examiner attributed the sleep impairment to the Veteran's PTSD and depression.

The Veteran underwent a second VA examination in October 2015.  The examiner reported that "it is more likely that his continued sleep difficulties are continuation of his service connected PTSD and or depressive disorder.  As such, a separate sleep wake disorder of Insomnia fails to be suggested."  

Taken together, the evidence weighs against a finding that the Veteran has a diagnosis of insomnia that is separate and distinct from his PTSD and depression diagnoses.  Although it is clear that the Veteran has sleep impairment, since the time the Veteran was diagnosed with a psychiatric illness the VA examiners and medical professionals have largely agreed that the sleep impairment is a symptom of PTSD and depression, and not a stand-alone condition.  The earlier diagnoses of insomnia are not dispositive here because they were made without the benefit knowledge of the Veteran's psychiatric condition.  Moreover, service connection would require a current diagnosis of insomnia, not only a past history.  As the Veteran does not have a separately diagnosed, current condition of insomnia, and has not had one for the entire time on appeal, insomnia can be service connected.

This finding does not mean, however, that VA has discounted the effects of the Veteran's sleep impairment on his life.  To the contrary, the functional effect of the Veteran's sleep impairment has been considered as one factor in VA's decision to grant a 100 percent disabled rating for the Veteran's PTSD and depression.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for insomnia must therefore be denied.

B. Migraines

In the January 2015 remand, the Board sought an opinion on whether the Veteran's headache disorder (if any) was caused or aggravated by any event in service or by the Veteran's service connected PTSD.  The Veteran underwent a VA examination in October 2015.  The VA examiner diagnosed the Veteran with migraines, but opined that it was less likely as not that the migraines were directly related to service.  The examiner, however, also opined that in his opinion, the Veteran's PTSD stressors likely "contributed significantly to the development of migraine headaches, and that therefore his migraines are secondary to his service connected PTSD."  

There does not appear to be any evidence of record contrary to the examiner's opinion on secondary service connection.  Accordingly, the evidence weighs in favor of finding that the Veteran's migraines are secondary to his service-connected PTSD.  Service connection for migraines must be granted.

III. Separate Ratings

"VA regulations caution against making multiple awards for the same physical impairment simply because that impairment could be labeled in different ways. . . . It is the Veteran's overall disability that is relevant, not the name of the causative disorder or disorders."  Amberman v. Shinseki, 570 F.3d 1377, 1380-81 (Fed. Cir. 2009).  The regulation "clearly contemplates that several separately diagnosed disorders may have a singled manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder."  Id. at 1381 (referring to 38 C.F.R. § 4.14). "The critical element is that none of the symptomatology for any one of [the conditions] is duplicative of or overlapping with the symptomatology of the other [conditions]."  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The examiner for the Veteran's November 2011 VA examination stated that "[i]t is not possible to differentiate what portion of the occupational and social impairment is attributable to each diagnosis because the [symptoms] of depression are secondary to PTSD and medical issues, with considerable overlap."

The examiner for the Veteran's October 2015 VA examination opined that it was possible to differentiate what portion of the occupational and social impairment was caused by each of the PTSD and depression and identified seven PTSD specific and eight depression specific symptoms.  However, the examiner's list overlapped to some extent (both diagnoses included sleep impairment) and the examiner failed to attributed other symptoms to a single diagnosis, such as memory impairment, anxiety, flattened affect, difficulty in establishing relationships, difficulty in adapting to stressful circumstances, and grossly inappropriate behavior.

Although the Board acknowledges that there could be some circumstance wherein the regulations would allow for rating PTSD and depression separately, this is not that case.  The first VA examiner opined that the Veteran's symptoms could not be distinguished sufficiently.  And although the second examiner opined that the symptoms could be distinguished, he could only distinguish some of them.  The symptoms still overlapped and separate ratings are not appropriate.

Separate ratings also may not be Veteran friendly in this instance.  The Veteran is currently rated at 100 percent.  There is no guarantee that if PTSD and depression were rated separately that either disability would be rated at 100 percent.  Indeed, because disability ratings are combined and not added under VA regulation, the combined score of separately rated disabilities could be less than the 100 percent granted by considering the two disabilities in a single rating.  

The RO properly rated the Veteran's PTSD and depression in a single rating.


ORDER

Entitlement to service connection for insomnia is denied.

Entitlement to service connection for migraines is granted.

Entitlement to a separate rating for PTSD and depression is denied.


REMAND

The RO issued rating decisions on a number of disabilities in May and June 2010.  The Veteran filed two notices of disagreement in August and September 2010, disagreeing with most of the decisions of the RO.  For reasons that are not clear, the RO accepted the notices of disagreement, but proceeded only as to four issues.

The RO never issued a statement of the case for the remaining issues as is required by 38 C.F.R. § 19.26(a).  See also 38 U.S.C.A. § 7105(d).  Absent a statement of the case, the Veteran could not file a substantive appeal and appeal these issues to the Board.  Therefore the Board must remand these claims to be readjudicated and a statement of the case issued.  See Manlincon, 12 Vet. App. at 240-41.  In particular, it appears that the Veteran disagreed with the following categories of issues (1) entitlement to an effective date prior to October 23, 2009 for PTSD, left knee sprain, and left thumb arthritis; (2) entitlement to service connection for a heart condition, tremors, fatigue, stomach problems, traumatic brain injury, bladder tumors, allergies, compromised immune system, dry eyes, right ring fingernail growth abnormality, sun lesions, and lymphangitis; and (3) whether new and material evidence has been presented to reopen a claim for neck disability, back disability, shin splints, foot pain, and hypertension.

If, after readjudicating the claim, the RO does not find in favor of the Veteran on any issue, it must then issue a statement of the case to the Veteran and his representative.  The Veteran may then choose to appeal one or more of these issues to the Board by submitting a completed VA Form 9 within 60 days.

The Veteran is thanked for his letter of February 2015 that raised the issue of the unadjudicated claims, although it is unfortunate that such a letter was even necessary.  This remand unfortunately will further delay resolution of these claims, but it is necessary because the Veteran is entitled under 38 U.S.C.A. § 7105(d) to have his claims considered two separate times by the RO before an appeal is taken to the Board.  In addition, the Veteran has submitted additional evidence that may pertain to these claims, which the Veteran is entitled to have considered separately by both the RO and, if necessary, the Board.  

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the claims in the following three categories: (1) entitlement to an effective date prior to October 23, 2009 for PTSD, left knee sprain, and left thumb arthritis; (2) entitlement to service connection for a heart condition, tremors, fatigue, stomach problems, traumatic brain injury, bladder tumors, allergies, compromised immune system, dry eyes, right ring fingernail growth abnormality, sun lesions, and lymphangitis; and (3) whether new and material evidence has been presented to reopen a claim for neck disability, back disability, shin splints, foot pain, and hypertension.  The RO should attempt to obtain any additional records or additional VA examinations necessary to adjudicate the claims, and should otherwise take any steps necessary to fulfill its duty to assist the Veteran.

2. If any claim remains denied, furnish the Veteran with a statement of the case pertaining to the denied claim.  Advise the Veteran that, upon receipt of the statement of the case, he still needs to file a substantive appeal (VA Form 9 or equivalent statement) in response within 60 days to complete the steps necessary to perfect his appeal of any of those claims to the Board.  If the Veteran perfects an appeal by the submission of a timely substantive appeal, then return the claims to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


